ACCEPTED
                                                                             01-15-00930-CV
                                                                  FIRST COURT OF APPEALS
                                                                          HOUSTON, TEXAS
                                                                       12/29/2015 1:55:20 PM
                                                                       CHRISTOPHER PRINE
                                                                                      CLERK

                            NO. 01-15-00930-CV
                        IN THE COURT OF APPEALS
                         FIRST DISTRICT OF TEXAS            FILED IN
                                                     1st COURT OF APPEALS
                             HOUSTON, TEXAS              HOUSTON, TEXAS
                                                     12/29/2015 1:55:20 PM
                                                     CHRISTOPHER A. PRINE
                                                              Clerk
                             Harris County, Texas,
                                   Appellant,

                                      v.

                         Stephanie Jo Baker,
                              Appellee
 ________________________________________________________________

        ON APPEAL FROM THE 295TH JUDICIAL DISTRICT COURT
                    OF HARRIS COUNTY, TEXAS
                TRIAL COURT CAUSE NO. 2014-02549



   APPELLEE’S UNOPPOSED MOTION FOR EXTENSION OF TIME

 _________________________________________________________________

Tritico Rainey, P.L.L.C.
L. JAMES KRELL
State Bar No. 24072191
RON S. RAINEY
State Bar No. 16484425
1523 Yale Street
Houston, Texas 77008
(713) 581-3399
(713) 581-3360 (Facsimile)



                      ATTORNEYS FOR APPELLEE


                                      1
TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      COMES NOW, STEPHANIE JO BAKER, Appellee herein, by and through

their undersigned counsel, and files this Appellees’ Unopposed Motion for

Extension of Time to File her Appellee’ Brief in compliance with Rules 38.6(d)

and 10.5 of the Texas Rules of Appellate Procedure. In support of this motion,

Appellant would show as follows:

      (a)   After receiving an extension, Appellants’ brief was filed on December
            16, 2015.

      (b)   Appellee requests an extension of fourteen (14) days, until January 18,
            2016 to prepare her brief.

      (d)   This is Appellee’s first request and/or motion for an extension of time.

      (e)   Appellee is requesting this extension so that she might adequately
            brief the issues in dispute in this case, and it is not sought for the
            purpose of an improper delay.

      (f)   the undersigned has conferred with counsel for the Appellant, and the
            Appellant is unopposed to this motion.

      Appellants allege good cause exists for this request due to the undersigned’s

litigation and appellate schedule. The undersigned is currently assisting in both

criminal and civil matters at the trial and appellate level for his firm, Tritico

Rainey, PLLC. Moreover, while assisting in the drafting and preparation of these

appeals, the undersigned is also maintaining a litigation practice throughout the

state of Texas



                                         2
      WHEREFORE,        PREMISES       CONSIDERED,        Appellants   respectfully

request that this Honorable court grant an extension of fourteen (14) days, up to

and including, Monday, January 18, 2016, to file Appellee’s brief.



                                             Respectfully submitted,

                                             TRITICO RAINEY, PLLC


                                             By: /s/ L. James Krell
                                             L. JAMES KRELL
                                             State Bar No. 24072191
                                             RON S. RAINEY
                                             State Bar No. 16484425
                                             1523 Yale Street
                                             Houston, Texas 77008
                                             (713) 581-3399
                                             (713) 581-3360 (Facsimile)
                                             ATTORNEYS FOR
                                             APPELLEE




                                         3
                      CERTIFICATE OF CONFERENCE

      I hereby certify that on December 29, 2015, I conferred with Keith Toler,
counsel for Appellant, by email regarding this motion. He indicated to me that he
was unopposed to this motion,

                                                     /s/ L. James Krell
                                                    L. James Krell



                         CERTIFICATE OF SERVICE

      Pursuant to Rule 9.5(b)(1) of the Texas rules of Appellate Procedure, I do
hereby certify that if the email address for counsel of record for the Appellee is on
file with the electronic filing manager, then a true and correct copy of the
foregoing pleading was served electronically through the electronic filing manager.
In addition, I do hereby certify that a true and correct copy of the foregoing
pleading was served by facsimile to Mr. Keith Toler, on the 29th day of December,
2015.


                                                     /s/ L. James Krell
                                                    L. James Krell




                                         4